Citation Nr: 0610179	
Decision Date: 04/07/06    Archive Date: 04/13/06

DOCKET NO.  03-25 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Whether a July 23, 1999, rating decision denying entitlement 
to Dependency and Indemnity Compensation (DIC) under the 
provisions of 38 U.S.C.A. § 1151 is final.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel




INTRODUCTION

The appellant is the surviving spouse of a veteran who served 
on active duty from December 1944 to August 1946

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 determination by the 
Roanoke, Virginia, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

The Board notes that recent correspondence from the veteran's 
representative may be construed as an application to reopen 
her claim or a claim that the July 23, 1999, rating decision 
involved clear and unmistakable error (CUE).  As these 
matters have not been specifically adjudicated nor developed 
for appellate review, they are referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  A July 23, 1999, rating decision denied entitlement to 
DIC under the provisions of 38 U.S.C.A. § 1151.

2.  The appellant submitted a notice of disagreement from the 
July 23, 1999, rating decision, but did not perfect her 
appeal subsequent to the issuance of a statement of the case.

3.  The July 23, 1999, rating decision denied the appellant's 
claim on the merits.




CONCLUSION OF LAW

A July 23, 1999, rating decision denying entitlement to DIC 
under the provisions of 38 U.S.C.A. § 1151 is final.  
38 C.F.R. §§ 20.200, 20.201, 20.202, 20.302 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  In this case, 
the appellant was notified, generally, of the VCAA duties to 
assist and of the information and evidence necessary to 
substantiate her claim by correspondence dated in September 
2004.  Adequate opportunities to submit evidence and request 
assistance have been provided.  During the pendency of this 
appeal, the United States Court of Appeals for Veterans 
Claims (Court) issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506 
(U.S. Vet. App. Mar. 3, 2006), finding that the VCAA notice 
requirements applied to all elements of a claim.  Here, the 
notice requirements pertinent to the issue addressed on 
appeal have been met and all identified and authorized 
records relevant to the issue on appeal have been requested 
or obtained.  Further attempts to obtain additional evidence 
would be futile.  There has been substantial compliance with 
all pertinent VA law and regulations, and to move forward 
with this claim would not cause any prejudice to the 
appellant.

The Court has also held that the enactment of the VCAA does 
not affect matters on appeal when the question is one limited 
to statutory interpretation, which is the primary matter at 
issue in this case.  See Dela Cruz v. Principi, 15 Vet. App. 
143 (2001).

The legislation enacting the VCAA, Pub. L. No. 106-475, 114 
Stat. 2096 (2000), eliminated the concept of a well-grounded 
claim and superseded the decision of the Court in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA could not assist in the 
development of a claim that was not well grounded.  The law 
also provided that under certain circumstances claims that 
had been denied as not well grounded and became final during 
the period from July 14, 1999, to November 9, 2000, could be 
re-adjudicated as if the denial had not been made.  

A determination on a claim by the agency of original 
jurisdiction of which the claimant is properly notified is 
final if an appeal is not perfected.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.1103 (2005).

VA law provides that an appeal consists of a timely filed 
notice of disagreement in writing that can be reasonably 
construed as a disagreement and, after a statement of the 
case has been furnished, a timely filed substantive appeal.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.200 (2005).

A Substantive Appeal consists of a properly completed VA Form 
9, "Appeal to Board of Veterans' Appeals," or 
correspondence containing the necessary information.  The 
Board will construe such arguments in a liberal manner for 
purposes of determining whether they raise issues on appeal, 
but the Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination, or 
determinations, being appealed.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.202 (2005).  

Except in the case of simultaneously contested claims, a 
Substantive Appeal must be filed within 60 days from the date 
that the agency of original jurisdiction mails the Statement 
of the Case to the appellant, or within the remainder of the 
1-year period from the date of mailing of the notification of 
the determination being appealed, whichever period ends 
later.  The date of mailing of the Statement of the Case will 
be presumed to be the same as the date of the Statement of 
the Case and the date of mailing the letter of notification 
of the determination will be presumed to be the same as the 
date of that letter for purposes of determining whether an 
appeal has been timely filed.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.302 (2005).  

In this case, by correspondence dated August 17, 1999, the RO 
notified the appellant that her claim for entitlement to DIC 
under the provisions of 38 U.S.C.A. § 1151 had been denied.  
It was noted the claim was denied because the preponderance 
of the evidence showed the veteran's death was due to the 
natural progress of disease and not due to VA medical 
services.  She submitted a notice of disagreement from that 
decision in September 1999 and the RO issued a statement of 
the case on October 8, 1999, which notified the appellant of 
the action necessary to continue her appeal.  The appellant 
does not contend that she submitted a timely substantive 
appeal subsequent to the October 1999 statement of the case, 
but asserts that de novo adjudication is warranted under the 
provisions of the VCAA because the July 23, 1999, rating 
action denied her claim as not well grounded.

Based upon the evidence of record, the Board finds the 
appellant submitted a notice of disagreement from the July 
23, 1999, rating decision denying entitlement to DIC under 
the provisions of 38 U.S.C.A. § 1151, but did not perfect her 
appeal subsequent to the issuance of a statement of the case.  
The appellant and her representative have, in essence, 
asserted that there were factual errors in the prior rating 
decision; however, such matters are not within the scope of 
the narrow issue presently developed for appellate review.

The Board also finds that the July 23, 1999, rating decision 
denied the appellant's claim on the merits and that de novo 
adjudication under the provisions of the VCAA is not 
warranted.  A review of the July 23, 1999, rating decision 
and the October 1999 statement of the case shows the 
determination was made on the basis of the preponderance of 
the evidence.  There is no indication the RO considered the 
claim not well grounded or declined any assistance on that 
basis.  In the absence of a determination of the claim as not 
well grounded, further assistance or re-adjudication is not 
required under the provisions of the VCAA.  Therefore, the 
July 23, 1999, rating decision is final and the present 
appeal must be denied.


ORDER

A July 23, 1999, rating decision denying entitlement to DIC 
under the provisions of 38 U.S.C.A. § 1151 is final; the 
appeal is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


